    Case 1:20-cr-00442-EK Document 36 Filed 02/02/21 Page 1 of 6 PageID #: 334

                         LAW OFFICE OF JOHN F. CARMAN
                                           Attorneys at Law
       OF COUNSEL                       666 Old Country Road                  ASSOCIATE ATTORNEY
SUSAN SCARING CARMAN, ESQ.                   Suite 501                          SARA M. PERVEZ
MATTHEW W. BRISSENDEN, ESQ.         Garden City, New York 11530
                                           (516) 683-3600                         PARALEGAL
                                             Facsimile                           ANNA M. SACCO
                                           (516) 683-8410




     February 2, 2021

     VIA ECF
     Honorable Eric Komitee
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                              Re:   United States v. Baimadajie Angwang
                                    Docket No. 20-cr-442

     Dear Judge Komitee:
             Please accept this letter in support of Mr. Angwang’s request that he be released
     from the inhumane conditions at MDC. Release from confinement is justified by; 1) a
     substantially augmented bond package; 2) deplorable conditions at the MDC; 3) the
     impact confinement is having on Mr. Angwang’s access to counsel and his ability to
     participate in his defense; 4) and the flawed theory of this prosecution that is emerging
     from the government’s disclosure.
          1. PREVIOUS BOND PROPOSAL

         Shortly after his arrest on September 21, 2020, Mr. Angwang proposed a bail package
     that included a one-million-dollar bond with collateral in the form of his home on Long
     Island where he lived with his wife and two-year-old daughter, both American citizens.
     The equity in the home was, and remains, close to $450,000. Mr. Angwang also proposed
     home detention with location monitoring with passport and travel conditions. In addition,
     nine financially responsible suretors were interviewed at the bail hearing and offered to
     sign on to the million-dollar bond. Four of the suretors are veterans of the United States
     Marine Corps. who had served with Mr. Angwang.

         As you are aware, the bond was granted by Magistrate Judge Lois Bloom, an order
     that was reversed by Your Honor a week later. In your decision, you described the denial
     of bond as a “close case under section 3142.” (decision at page 14.) Nevertheless, the
     denial was affirmed by the Circuit Court.

                                                 1
Case 1:20-cr-00442-EK Document 36 Filed 02/02/21 Page 2 of 6 PageID #: 335




 ENHANCED BOND PROPOSAL
        Given the desperate conditions at the MDC and the extent to which the Covid
 virus have rendered it impossible for Mr. Angwang to play a meaningful role in the
 defense of his case, each of the original suretors has agreed to sign on to a bond in the
 amount of two million dollars. In addition, Mr. Angwang’s new proposal includes
 additional collateral, including the residence of one of the previously proposed suretors,
 as well as, the home of his wife’s father. The residences are both condominium units in
 Maryland worth approximately $400,000 and $120,000. The owners are willing to sign
 the two-million-dollar bond. Finally, we anticipate four additional suretors will step
 forward to sign on to the bond.
    2. CONDITIONS AT MDC
 HEAT LOSS
         Since his arrest in September, the living environment at MDC has steadily
 deteriorated. As of today, February 2nd, Unit 83 has been without adequate heat for five
 days. I am getting daily emails from my clients who are telling me that the temperature is
 below 50 degrees and colder in the cells. Moreover, there is a shortage of blankets. MDC
 policy prohibits family from ordering blankets for inmates.
         The loss of heat in winter is not a first for the MDC. In 2019, there was a black
 out and no heat during a cold snap that lasted more than a week. I recall my clients, most
 of them pretty tough people, on the verge of nervous breakdowns. History is repeating
 itself.
 COVID QUARANTINE
        BOP’s plan to control the spread of the virus by “quarantining” (i.e., locking
 down) inmates has been exposed for what it was, wholly ineffective. Since his arrest, Mr.
 Angwang has spent more than 75 days in “lock down.” “Lock down” means that inmates
 are confined to their cells 24 hours per day. On January 26, 2021, inmates were notified
 that due to five inmates testing positive for Covid, a 21-day lock down was to “begin.”
 During this period, inmates are only permitted out of their cells for 30 minutes on
 Monday, Wednesday and Friday. Otherwise, they are confined to their cells. This notice
 of lockdown follows a lockdown order that began on January 16, 2021 (Notice from
 MDC Director Carvajal attached) and a series of others that have preceded them.
         When not in “lockdown”, MDC has employed a “partial lockdown” mode. In
 partial lockdown, inmates are permitted two hours per day out of their cells. Of his four
 months at MDC, Mr. Angwang has been subjected to 47 days of “partial” lockdown.
       Notwithstanding these extreme measures, Covid spread at MDC is out of control.
 Both employees and inmates alike have been stricken with the virus in escalating
 numbers. As of January 29, 2021 the BOP website reported that there are 50 “active”

                                             2
Case 1:20-cr-00442-EK Document 36 Filed 02/02/21 Page 3 of 6 PageID #: 336




 cases among inmates and 28 among staff. While BOP has been reporting an increase in
 confirmed cases, the reality is far worse than what is being represented to the public.
 Based upon conversations with Mr. Angwang and my other clients at MDC, the situation
 is not only out of control, there are also severe shortages in medical resources and
 personnel. In a call this morning with Mr. Angwang – which was scheduled to be
 tomorrow – I was advised that he is now experiencing classic symptoms of Covid: loss of
 smell, headache, cough and swollen throat. If positive, he expects that he will be assigned
 to the SHU for 21 days without any access to phone or email.
        In early December, Mr. Angwang requested medical attention due to a bloody
 discharge coming from his ears, an issue I raised with the Court at the last conference.
 Since that time, I enlisted AUSA Haggans to assist with having the condition addressed.
 As of January 29, 2021, the last time I heard from him, Mr. Angwang has received no
 medical attention and was specifically told that if his condition was not “life or death,” he
 would “have to wait.” AUSA Haggans agreed to make another call, but expressed no
 confidence that intervention by his office would resolve the problem.
        The Court should also be aware that MDC has proven itself incapable of
 providing an environment for the inmates that is CDC compliant. The sharing of laundry,
 phones and computers, and a lack of mask wearing by staff are, no doubt, contributing to
 the high rates of infection that are being reported.
         In December, Mr. Angwang was advised that the protective custody unit was
 being “discontinued” and he was being transferred to general population, notwithstanding
 his history of employment in law enforcement. Although probably the least of his
 worries, that transfer occurred in early January.
 VISITATION
         The dire nature of the Covid situation at MDC is underscored by the fact that
 attorney and visitation has been “suspended” since the first week in November of 2020. I
 have had one in person visit with Mr. Angwang on November 3rd 2020, almost three
 months ago. We have once-weekly phone calls that last thirty minutes and must be set up
 days in advance.
          In the four months since he has been arrested, Mr. Angwang has seen his wife on
 just one occasion, in early November. He has not seen his daughter since the date of his
 arrest. Family visitation is also suspended and no date has been set to resume visitation
 for attorneys or families. The social isolation of the lockdowns, combined with no
 visitation, and limited phone access is extreme.

    3. NO TRIAL PREPARATION – EXTREME DELAYS

        On December 23rd 2020, two months after the initial appearance, the government
 transmitted its first Rule 16 production. Among the 1,500 or so documents provided are
 160 pages of English translations of conversations that occurred in Mandarin. While I


                                              3
Case 1:20-cr-00442-EK Document 36 Filed 02/02/21 Page 4 of 6 PageID #: 337




 have provided the transcripts to Mr. Angwang, we have had no meaningful opportunity to
 review this information that forms the basis of the government’s case.
         On January 13, the government provided an external storage device which
 apparently contains forensic images of “certain electronic devices and electronic media
 seized during the search of defendant’s premises.” (Rule 16 letter dated January 13,
 2021.) While the storage device is supposed to be “plug and play,” trying to access it is
 akin to walking through a 100,000 square foot warehouse in the dark. There appear to be
 several terabytes of information, files that will not open and no index from which to
 organize a search.
         To top it off, the device has been designated “sensitive discovery material.”
 Although AUSA Haggans has candidly acknowledged that he is not aware of even one
 “sensitive” document or file on the device, the protective order restricts the defense from
 turning over the device to the defendant’s wife to assist in the review of the contents at
 her home. Of course, the idea that the contents could be shared with, and analyzed by Mr.
 Angwang, is a non-starter.
 GOVERNMENT’S CIPA AND COMPLEX CASE APPLICATION
         Now pending before the Court is a motion by the government requesting a pretrial
 conference pursuant to the Classified Information Procedures Act, as well as, a motion to
 designate the case complex. These motions do not bode well for Mr. Angwang’s right to
 a speedy trial. While we maintain that there is absolutely no relevant evidence that is
 either sensitive or secret, the procedures the government seeks to have the Court impose
 upon this case will have no purpose, other than to cause extensive and unnecessary delays
 of the trial. They will also serve to prolong the period during which Mr. Angwang will
 be forced to endure the sadistic confinement conditions at MDC, if he is not granted
 bond.
        The government also seeks a “complex” case designation, another potential blow
 to Mr. Angwang’s right to a speedy trial. While counsel’s lack of access to a client makes
 the preparation of a defense nearly impossible, it does not necessarily make the case
 complex.
    4. PREVIEW OF THE CASE
         In a perfect world, Your Honor would have the opportunity to review the English
 translations of the many conversations between PRC #2 and Mr. Angwang before
 deciding this request for bond. Only by reading them, does it become readily apparent
 that the government cherry-picked phrases and excised context in order to present a
 picture of Mr. Angwang for the Court that fit their hyper-suspicious view of his
 relationship with PRC#2.
        As we have said before, Mr. Angwang cultivated the relationship with PRC#2 for
 one reason: PRC #2, an ethnic Tibetan, was the community liaison for the Chinese
 consulate. PRC #2 was exclusively vested with the power to grant or deny visas

                                             4
Case 1:20-cr-00442-EK Document 36 Filed 02/02/21 Page 5 of 6 PageID #: 338




 applications for ethnic Tibetans in the New York area who sought to return to China. Mr.
 Angwang was one such ethnic Tibetan.
          We are only now learning about the Chinese “social credit system” which is used
 by the government to deny Chinese citizens the right to travel within the country where
 they have been deemed “untrustworthy” or have spread “false information.” It has long
 been that case that ex-patriot ethnic Tibetans have suffered from severe restrictions on
 their ability to obtain visas based upon the same concerns. The Chinese government
 routinely withholds travel permission from anyone who has a demonstrated history of
 criticizing the PRC government or who is, merely Tibetan.
          The entirety of the back and forth between Mr. Angwang and PRC #2, takes
 place against this backdrop. Mr. Angwang plies PRC #2 with compliments and respect
 and at all times adopts a solicitous and reverential manner – all with a view towards
 making sure that he says or does nothing that would give PRC #2 concern about
 vouching for him. Throughout, it is clear that Mr. Angwang’s purpose for having these
 conversations is to open PRC #2 up to the idea of recommending the relaxation of visa
 restrictions for Tibetans. Mr. Angwang can be seen not only lobbying for his own visa,
 but for all ethnic Tibetans who desire improved opportunities to visit the place of their
 birth. The idea that Mr. Angwang is an “intelligence asset” collecting information about
 his fellow Tibetans is simply not borne out by the transcripts of the conversations.
 CONCLUSION
         The Covid pandemic has created unforeseen challenges to the criminal justice
 system, especially those who are responsible for the care of citizens who are incarcerated.
 Yet, Mr. Angwang, who is presumed innocent, has already endured four months of living
 conditions that we would consider a violation of his human rights if he was incarcerated
 by the PRC.
       For all of these reasons, Mr. Angwang’s request for bond should be granted.
 Thank you for your consideration.


 Respectfully submitted,


 /s/ John F. Carman
 JOHN F. CARMAN
 (JC 7149)


 Encl.
 JFC/as




                                             5
Case 1:20-cr-00442-EK Document 36 Filed 02/02/21 Page 6 of 6 PageID #: 339




                                    6
